Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive. Applicant argues that it would not have been obvious to one of ordinary skill in the art to have modified the mesh layer knit pattern of the embodiment of figs. 90/91 of Vendely to orient the knit pattern obliquely relative to a longitudinal axis of the buttress assembly in view of Vendely’s teaching of another buttress embodiment wherein the mesh layer knit pattern is orientated at 45 degrees relative to the longitudinal axis of the buttress assembly. The examiner respectfully disagrees. Vendely is silent on the exact orientation of the knit pattern of mesh layer (5206) of the buttress assembly embodiment in figs. 90 and 91. Since the knit pattern must be at some orientation relative to the longitudinal axis, one skilled in the art would have been motivated to consider known orientations of knit patterns in buttresses when constructing the mesh layer (5206). Because Vendely expressly discloses in par. [0629] that it is known in the art and satisfactory for the knit pattern of a mesh layer of a buttress (embodiment shown in fig. 151) to be orientated obliquely relative to the longitudinal axis of the buttress assembly, one skilled in the art would have found it obvious to construct the mesh layer (5206) with an obliquely oriented knit pattern. Such a modification merely provides the predictable result of a buttress having an alternative known and satisfactory mesh layer and one skilled in the art would have had a reasonable expectation of success when making such a modification. Two separate rationales for making the proposed modification have not been provided; rather, Vendely’s silence on the exact angle of the knit pattern of one embodiment provides motivation to look to, and employ, other known knit pattern configurations including the other knit pattern configurations disclosed by Vendely. It is further noted that, with respect to the embodiment shown in figs. 90 and 91, Vendely expressly states in paragraph [0532] that “any number of suitable texture patterns may . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-8, 11-16, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vendely et al. (US 2017/0055981; “Vendely”) in view of Prommersberger et al. (US 2009/0001122; “Prommersberger”). 
Regarding claim 1, Vendely discloses a buttress assembly for reinforcing tissue layers joined by surgical stapling, wherein the buttress assembly comprises a multi-layer base material comprising a mesh layer (5206; fig. 90-91) comprising first and second mesh surfaces, wherein the first mesh surface is configured to contact at least one of the tissue layers joined by the surgical stapling, a second film layer (5208) comprising a first film surface and a second film surface, wherein the first film surface faces the second mesh surface of the mesh layer (see at least [0530]-[0536]) and the second film surface is configured to face away from the tissue layers joined by the surgical stapling, wherein the second film layer is configured as an adhesion barrier to prevent tissue from adhering to the second film surface. Vendely further discloses adhesive layer (5204) located on the second film surface of the second film layer, wherein the adhesive is configured to provide releasable adhesion of the buttress assembly with an end effector of a surgical stapler.  The mesh layer (5206) defines a knit pattern (see fig. 90-
Regarding claim 1, Vendely fails to disclose a first film layer as claimed, the first film layer configured as an adhesive layer.
Regarding claim 16, Vendely discloses a buttress (figs. 90-91) configured for use with an end effector of a surgical stapler, wherein the buttress is further configured for reinforcing a surgically stapled site, the buttress comprising a mesh layer (5206) knitted from a multi-filament absorbable synthetic material ([0262], [0531]-[0532]: “polyglactin 910”), wherein the mesh layer defines a plurality of openings (see fig. 90), wherein on a first side of the mesh layer the plurality of openings is configured to face the surgically stapled site and contact tissue to promote tissue ingrowth, and a film layer (5208) located opposite to the first side of the mesh layer with the exposed plurality of openings, wherein the film layer (5208) is configured to face away from the surgically stapled site and prevent tissue adhesions at and around the surgically stapled site. The film layer (5208) comprises poliglecaprone 25 ([0531]) and the mesh layer (5206) comprises polyglactin 910. Vendely discloses an adhesive (5204) located on the film layer, wherein the adhesive is configured to provide releasable adhesion of the buttress with the end effector. The mesh layer (5206) defines a knit pattern (see fig. 90-91). Vendely discloses 
Regarding claim 22, Vendely discloses a buttress for reinforcing tissue layers joined by surgical stapling, the buttress comprising a mesh layer (5206) comprising first and second mesh surfaces, the first mesh surface configured to contact at least one of the tissue layers and an adhesion barrier film (5208) comprising first and second film surfaces, wherein the first film surface faces the mesh and the second film surface faces away from the tissue layers, wherein the adhesion barrier film layer is configured to prevent tissue from adhering to the second film surface. The mesh layer (5206) defines a knit pattern (see fig. 90-91). Vendely discloses another embodiment having a mesh layer defining a knit pattern, wherein the knit pattern is oriented at about 45 degrees relative to a longitudinal axis of the buttress assembly (see fig. 151; [0630]-[0632]). Since Vendely does not expressly disclose a particular angle at which the knit pattern of mesh layer (5206) is oriented relative to the longitudinal axis of the buttress, it would have been obvious to one of ordinary skill in the art to orient the knit pattern of mesh layer (5206) at about 45 degrees relative to a longitudinal axis of the buttress assembly in view of 
Prommersberger teaches that it is known to attach a film layer (360) of a buttress to a porous layer (370; [0040], [0044]) of a buttress using an adhesive ([0041]). Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated a layer of adhesive between the mesh layer (5206) and the second film layer (5208) of the buttress of Vendely in order to provide an alternative known means of attaching the two layers (mesh 5206 and film layer 5208) to each other as taught by Prommersberger (i.e., using an adhesive as taught by Prommersberger as opposed to a heated press as per [0531] of Vendely), wherein the results are predictable and there is a reasonable expectation of success. In view of Vendely’s disclosure that it is known to use polydioxanone in the formation of an adhesive (see at least [0746], [0750]), it would have been obvious to one of ordinary skill in the art to construct the adhesive layer of Vendely as modified by Prommersberger to include polydioxanone. Since Vendely discloses that adhesives may be applied as a film layer ([0751]), it would have been obvious to incorporate the adhesive between the second film layer (5208) and the mesh layer (5206) of Vendely as modified by Prommersberger in the form of an adhesive film layer for the predictable result of providing a thin layer of adhesive holding the mesh layer and second film layer together.
Regarding claims 2-4, the mesh layer comprises a knitted textile constructed from an absorbable synthetic material, in particular polyglactin 910 ([0262], [0532] of Vendely). The 
Regarding claim 5, the first film layer (adhesive taught by Prommersberger) comprises polydioxanone as discussed above in more detail.
Regarding claims 7 and 8, the second film layer (5208) comprises an absorbable synthetic material, poliglecaprone 25 in particular ([0531] of Vendely).
Regarding claim 11, the limitation “wherein the multi-layer base material is formed by laminating the mesh structure, the first film layer, and the second film layer together by applying a predetermined pressure and heat over a predetermined time” is considered a product-by-process limitation. Because claim 11 is drawn to the product and not its method of manufacture, the product-by-process limitation is limiting only in so far as the final structure necessitated by the process. Because the prior art buttress of Vendely as modified in view of Prommersberger meets the final structure necessitated by the process, i.e., the mesh layer, first film layer (adhesive as taught by Prommersberger), and second film layer attached together to form a unitary body, they meet this product-by-process limitation. See also par. [0531]. 
Regarding claim 12, the limitation “cut edges” is considered a product-by-process limitation. Because claim 12 is drawn to the product and not its method of manufacture, the product-by-process limitation is limiting only in so far as the final structure necessitated by the process. Because the multi-layer base material of the buttress assembly of Vendely comprises free edges along its perimeter, it is considered to meet this product-by-process limitation, as the only final structure necessitated by a process of cutting to form edges is free edges. 
Regarding claim 13, as discussed above, with respect to claim 1, Vendely discloses a different embodiment mesh layer defining a knit pattern, wherein the knit pattern is oriented at about 45 degrees relative to a longitudinal axis of the buttress assembly (see fig. 151; [0630]-[0632]). Since Vendely does not expressly disclose a particular angle at which the knit pattern of mesh layer (5206) is oriented relative to the longitudinal axis of the buttress, it would have been 
Regarding claim 14, the mesh layer (5206) comprises a plurality of openings as understood in view of fig. 90, which are configured to promote tissue ingrowth (by providing an opening for tissue).
Regarding claim 15, the openings are defined by a knitted textile constructed from an absorbable synthetic material (polyglactin 910; figs. 90,91; [0262], [0532]).
Regarding claim 21, a first adhesive surface of the adhesive layer (layer taught by Prommerberger, positioned between mesh 5206 and film layer 5208) is in direct contact with a second mesh surface of the mesh layer (5206) and a second adhesive surface of the adhesive layer is in direct contact with the first film surface of the film layer (5208), wherein the adhesive (5204) is located on a second film surface of the film layer (5208) (fig. 90,91 of Vendely). The second film surface of the film layer (5208) faces away from the surgically stapled site. 
Regarding claim 23, the mesh layer comprises polyglactin 910, the adhesive film layer comprises polydioxanone, and the adhesion barrier film layer comprises poliglecaprone 25 as discussed above in more detail with respect to claim 16. See also [0262], [0531]-[0532] of Vendely.
Regarding claim 24, Vendely further discloses various embodiments wherein a plurality of longitudinal slits extending through the entire buttress to reduce the amount of force required for a knife member to cut through the buttress (e.g., slits 61018 in fig. 134; par. [0603]), and it would have been obvious to include a plurality of longitudinal slits that extend through each of the mesh layer, the adhesive film layer, and the adhesion barrier film layer of the buttress for generally defining the buttress into two equal sections in order to reduce the force needed to cut the buttress in half. 
Regarding claim 25, as taught by Prommersberger, the adhesive film layer is place between the mesh layer (5206) and the adhesion barrier film layer (5208). Therefore, a first adhesive surface of the adhesive film layer is in direct contact with the second mesh surface and a second adhesive surface is in direct contact with the first film surface. 
Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vendely in view of Prommersberger as applied to claims 5 and 8 above and further in view of Mathisen et al. (US 2006/0142786; “Mathisen”). Vendely in view of Prommersberger discloses the invention substantially as stated above but is silent on the thickness of the first film layer (adhesive layer made obvious in view of Prommersberger) and the second film layer (5208). Mathisen discloses another mesh construct used to reinforce tissue (see abstract), and further discloses that it is known to construct the thin resorbable, adhesion preventing film of the construct with a thickness in the range of 1 to 300 microns ([0035]), which includes the claimed values of about eight and about ten micrometers. It would have been obvious to one of ordinary skill in the art to have constructed the second film layer (5208) and the first film layer (adhesive added between mesh 5206 and second film layer 5208) of Vendely as modified by Prommersberger to have a thickness of about 10 microns and about 8 microns, respectively, since Vendely in view of Prommersberger is silent on the thickness of the first and second film layers and Mathisen discloses that such thicknesses for thin films applied as part of a multi-layer tissue reinforcement is known and satisfactory. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, finding the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 1/4/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771